Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office Action is in response to claims filed on 3/22/2021 where claims 1-11 and 13-14 are pending and ready for examination.

 The information disclosure statement(s) (IDS) submitted on 11/3/2021 and 3/22/2021 are in compliance with the provisions of 37 CFR 1.97. The information disclosure statements are being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 2 – 4, 6, 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim 1 recites “... creates an AP instance ...” which renders the claim indefinite as there is another “... an AP instance ...” which has been utilized in previous limitation. The Examiner respectfully requests the Applicant review all limitations for these type of ambiguities as the Applicant’s claimed invention comprises “instances” The ambiguities place undue burden on one of ordinary skill in the art trying to practice the claimed invention. The dependent claims of Independent claim 1 are also rejected as they do not cure the deficiencies detailed above.

Regarding claim 1, claim 1 recites “... binding ... an AP identifier ...” which renders the claim indefinite as there is another “... binds an AP identifier ...” which has been utilized in previous limitation. The Examiner respectfully requests the Applicant review all limitations for these type of ambiguities as the Applicant’s claimed invention comprises “AP identifier” The ambiguities place undue burden on one of ordinary skill in the art trying to practice the claimed invention. The dependent claims of Independent claim 1 are also rejected as they do not cure the deficiencies detailed above.

Regarding claim 7, claim recites “An AC” which renders the claim indefinite as there are several different connotations for AC. The Examiner respectfully requests the Applicant review all claims for verbiage where there exists a lack of clarity and provide necessary clarity. The dependent claims of independent claim 7 are also rejected as they do cure the deficiencies detailed above.

Regarding claim 11, claim recites “An AP” which renders the claim indefinite as there are several different connotations for AC. The Examiner respectfully requests the Applicant review all claims for verbiage where there exists a lack of clarity and provide necessary clarity. The dependent claims of independent claim 7 are also rejected as they do cure the deficiencies detailed above.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




	Claim 5 is rejected under 35 USC 103 as being unpatentable over Kaushik (US 11,363,457) in view of Jin (UJS 2016/03300776)

Regarding claim 5, Kaushik discloses a method for configuring an OpenFlow instance, which is applicable to an access point (AP), comprising:

	obtaining configuration information of an AP instance (Kaushik; Kaushik teaches a Virtual Access Point (i.e. AP instance) consists of configuration data comprising WLAN profile;

	see e.g. Column 5, Lines 34 – 58 “ At 212, it is determined whether a virtual wireless interface (e.g. virtual access point 104 or 106) exists for the VLAN the client has been assigned to ... a Virtual Access Point with Default VLAN is created, a virtual access point can persist as long as the user removes the WLAN profile for default VLANs ...”
	see e.g. Fig. 1 illustrating Virtual Access Points with default configuration information;
	see e.g. Fig. 2);

	creating the AP instance based on the configuration information of the AP
instance (Kaushik;
 	see e.g. Fig. 2 , Step 218 “Create new virtual wireless interface for VLAN and terminate the client authentication process”

	see e.g. Column 5, Lines 34 – 58); and

	Although Kaushik teaches clients binding to existing virtual wireless interfaces (see e.g. Fig. 2, Step 214), Kaushik does not address the conventional step of inherent binding between the AP and the created AP instance to provide services for client devices (see e.g. Fig.1), and therefore does not expressly disclose:

	binding an AP identifier of the AP to the created AP instance.

	However in analogous art, Jin discloses:
 
	binding an AP identifier of the AP to the created AP instance (Jin;

	see e.g., [0128]  “ .. the virtual WLAN SSID=WTRU1 may be configured on AP 10404, at which point AP 1304 may send a Probe Response frame 1424. The AP 1404 and WTRU 1402 may also completed authentication and association procedures 1426 ... At this point WTRU1 is attached to the virtual WLAN (SSID=WTRU1-WLAN) at L2 ...”
	The Examiner notes the attachment process described above is equivalent to binding

	see e.g. [0071] “ ... CAPWAP is technology agnostic and may use specific bindings for each considered access standard ...” see e.g. [0072], see e.g. [0173])

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaushik with JIN’s binding scheme. The motivation being the combine solution provides for increased efficiencies in provisioning and deploying virtual services.

Regarding claim 1, claim 1 comprises the same and/or similar subject matter as claim 5 and is considered an obvious variation; therefore it is rejected under the same rationale.


Regarding claim 7, claim 7 comprises the same and/or similar subject matter as claim 5 and is considered an obvious variation; therefore it is rejected under the same rationale.


Regarding claim 11, claim 11 comprises the same and/or similar subject matter as claim 5 and is considered an obvious variation; therefore it is rejected under the same rationale.


Regarding claim 13, claim 13 comprises the same and/or similar subject matter as claim 5 and is considered an obvious variation; therefore it is rejected under the same rationale.


Regarding claim 14, claim 14 comprises the same and/or similar subject matter as claim 5 and is considered an obvious variation; therefore it is rejected under the same rationale.







Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD L BARKER/Primary Examiner, Art Unit 2449